DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brits, “Improving feeding efficiencies of black soldier fly larvae, Hermetia illucens (L., 1758) (Diptera: Stratiomyidae: Hermetiinae) through manipulation of feeding conditions for industrial mass rearing,” Dissertation, Stellenbosch University, 2017 (hereinafter “Brits”, cited on 10/20/20 IDS).
For claim 23, Brits teaches a method of storing or shipping neonate black soldier fly larvae (pg. 49, second paragraph; pg. 112, third and fourth paragraphs), comprising placing neonate black soldier fly larvae (the second embodiment on pg. 49, second paragraph, includes a container containing Hermetia illucens eggs newly hatched into larvae, i.e., “neonate black soldier fly larvae”, as defined in applicant’s paragraph [0014]; pg. 112, third and fourth paragraphs also describe neonate larvae) between a layer of nutrient source and a layer of dry nutrient source in a sealed container (the Hermetia illucens larvae on top of a poultry laying mesh (a nutrient source) and topped with (between) an added layer of particulate (dry) mixed organic wastes, as the Applicant defines in paragraph [0037], a dry nutrient source indicates a nutrient source to which no additional liquid has been added after formulation of the nutrient source; page 49, second paragraph also describes the container being covered using a saffron cloth and elastic, thus, the container is “covered (sealed) with the breathable lid or top”, as described in applicant’s paragraph [0046], and closing the container against access by a (saffron cloth and elastic) fastening, meeting the plain meaning definition of “seal” consistent with the specification (https://www.merriam-webster.com/dictionary/seal)) with a cover that allows air to pass into and out of the container (the container is covered with a saffron cloth (allows air to pass into and out); page 49, second paragraph; page 50, second paragraph).
Brits’ second embodiment does not teach wherein the nutrient source is a fermented nutrient source.
Another embodiment of Brits (first embodiment) teaches wherein a nutrient source is a fermented nutrient source (a layer of fermented organic waste as a feed material (nutrient source) is added to a container (bottom); page 50, second paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nutrient source in the method of Brits’ second embodiment to be a fermented nutrient source as taught by Brits’ first embodiment in order to provide a supplementary feed that can be stored with reduced chance of spoilage.
For claim 24, Brits teaches wherein the neonate black soldier fly larvae (the second embodiment on pg. 49, second paragraph, includes a container containing Hermetia illucens eggs newly hatched into larvae, i.e., “neonate black soldier fly larvae”, as defined in applicant’s paragraph [0014]; pg. 112, third and fourth paragraphs also describe neonate larvae) are stored i) for between about 2 weeks and about 5 months (the container having the Hermetia illucens larvae is maintained for 21 days (3 weeks); page 113, second paragraph); ii) for between about 4 weeks and about 6 weeks; or iii) at about 27°C (the container was kept at 26-30 degrees C; page 113, fourth paragraph).
For claim 23, Brits teaches wherein the neonate black fly larvae have not molted (the second embodiment on pg. 49, second paragraph, includes a container containing Hermetia illucens eggs newly hatched into larvae, meeting the definition in applicant’s paragraph [0014] of “neonate black soldier fly larvae” being black soldier fly larvae from hatching until just before molting; pg. 112, third and fourth paragraphs also describe neonate larvae; please note applicant’s paragraph [0014] makes clear that once black soldier fly larvae have molted, they are no longer considered to be neonate black soldier fly larvae).
Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. 
For claim 23: Applicant notes that claim 23 has been amended herein to recite that the container is sealed, and that the black soldier fly larvae are neonate black soldier fly larvae. The Examiner asserts that Brits discloses a method of storing or shipping black soldier fly larvae comprising placing black soldier fly larvae between a layer of nutrient source and a layer of dry nutrient source in a container with a cover that allows air to pass into and out of the container. However, Applicant respectfully points out the container in Brits is not a sealed container as presently claimed. The container disclosed in Brits is not sealed and undisturbed after inoculation with Hermetia illucens. The Brits container was disturbed at 24 hours when egg grids were removed, at 72 hours for feeding (adding an additional nutrient source) and then again after another 72 hours to begin "nursery phase." Applicant notes that Brits produces larvae for use in research, which were grown to a certain size, as verified through periodic examinations. Brits therefore discloses actual growth, as opposed to storage, as evidenced by Brits providing an additional nutrient source. The presently claimed neonate black soldier fly larvae enter a suspended phase with minimal growth, are not provided an additional nutrient source and are therefore not disturbed. Thus, the presently claimed container is sealed and not opened, as opposed to the container disclosed in Brits. 
Additionally, the presently claimed method uses neonate black soldier fly larvae, which as defined in the specification at paragraph [0014] have not molted. As noted above the black soldier fly larvae disclosed in Brits are not neonate black soldier fly larvae, since they have grown, and therefore have molted.
The Examiner respectfully disagrees. Applicant’s paragraph [0046] describes that the container is “covered (sealed) with the breathable lid or top”. Brits’ container is similarly “sealed” by covering with a saffron cloth and elastic, as described on page 49, second paragraph. The breathable saffron cloth and elastic closes the container against access, meeting the plain meaning definition of “seal” consistent with the specification (https://www.merriam-webster.com/dictionary/seal). The claimed “storing or shipping” does not require leaving the container undisturbed, nor does it require prevention or minimization of larvae growth, as applicant appears to imply. In addition, Applicant’s paragraph [0014] defines “neonate black soldier fly larvae” as black soldier fly larvae from the time of eclosion (or hatching) until just before the black soldier fly larvae have molted, and makes clear that once black soldier fly larvae have molted, they are no longer considered to be neonate. Brits’ larvae meets this definition because its container, as described on pg. 49, second paragraph, contains Hermetia illucens eggs newly hatched into larvae. Thus, the container necessarily includes neonate black soldier fly larvae for some amount of time. In addition, Brits explicitly describes neonate larvae on pg. 112, third and fourth paragraphs. Therefore, the prior art meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Kilsdonk et al. (US 11464204) and De Craene et al. (WO 2019/154563) each teach placing neonate black soldier fly larvae in a device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643